      Case 3:14-cv-01033-ALB-SMD Document 114 Filed 04/02/20 Page 1 of 4



                         IN UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

ALEXANDRIA H. QUINN,                          )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CASE NO. 3:14-cv-1033-ALB
                                              )
CITY OF TUSKEGEE ALABAMA,                     )       JURY TRIAL DEMANDED
and LEVY KELLY,                               )
                                              )
       Defendants.                            )

                PLAINTIFF’S DEPOSITION DESIGNATIONS FOR TRIAL

       COMES NOW Plaintiff ALEXANDRIA H. QUINN, by and through her counsel or record,

Algert S. Agricola, Jr, and Barbara H. Agricola, with Agricola Law, LLC, and, pursuant to Section

10 of this Court’s Uniform Scheduling Order [Doc. 54] as amended [Doc. 74], hereby designates

the following portions of depositions taken in this case that may be introduced in evidence at trial:

       1. Lester Patrick

 FROM                                              THROUGH
 Page 10, line 6                                   Page 25, line 7
 Page 25, line 16                                  Page 31, line 23
 Page 32, line 3                                   Page 39, line 4
 Page 41, line 12                                  Page 42, line 7
 Page 47, line 22                                  Page 48, line 13
 Page 49, line 9                                   Page 50, line 23
 Page 70, line 18                                  Page 71, line 15
 Page 81, line 8                                   Page 83, line 1
 Page 86, line 11                                  Page 86, line 23
 Page 87, line 7                                   Page 87, line 23
 Page 88, line 1                                   Page 88, line 23
 Page 89, line 2                                   Page 89, line 20
 Page 92, line 3                                   Page 92, line 14
 Page 100, line 14                                 Page 101, line 2
 Page 104, line 11                                 Page 104, line 14
    Case 3:14-cv-01033-ALB-SMD Document 114 Filed 04/02/20 Page 2 of 4



      2. Michael Clements

FROM                                    THROUGH
Page 5, line 4                          Page 5, line 10
Page 10, line 6                         Page 10, line 9
Page 25, line 17                        Page 26, line 5
Page 28, line 4                         Page 28, line 10
Page 30, line 10                        Page 30, line 14
Page 32, line 5                         Page 32, line 10
Page 33, line 20                        Page 36, line 8
Page 36, line 14                        Page 37, line 11
Page 38, line 23                        Page 39, line 4
Page 40, line 9                         Page 40, line 13
Page 44, line 4                         Page 44, line 10
Page 45, line 16                        Page 46, line 6
Page 56, line 5                         Page 80, line 19


      3. Alexandria Quinn

FROM                                    THROUGH
Page 74, line 8                         Page 74, line 15
Page 81, line 8                         Page 82, line 16
Page 26, line 18                        Page 26, line 21
Page 85, line 6                         Page 85, line 14
Page 87, line 20                        Page 88, line 3
Page 5, line 18                         Page 7, line 7
Page 7, line 13                         Page 7, line 17
Page 7, line 21                         Page 9, line 2
Page 9, line 18                         Page 11, line 15
Page 12, line 4                         Page 14, line 19
Page 16, line 8                         Page 17, line 15
Page 17, line 23                        Page 18, line 14
Page 19, line 5                         Page 20, line 23
Page 21, line 12                        Page 22, line 18
Page 23, line 4                         Page 26, line 21
Page 28, line 5                         Page 28, line 22
Page 29, line 13                        Page 30, line 3
Page 32, line 18                        Page 33, line 7
Page 33, line 16                        Page 33, line 23
Page 52, line 13                        Page 54, line 8
Page 56, line 9                         Page 56, line 17
Page 61, line 9                         Page 62, line 13
Page 71, line 5                         Page 72, line 5
Page 73, line 6                         Page 73, line 23
Page 74, line 8                         Page 75, line 2
                                    2
     Case 3:14-cv-01033-ALB-SMD Document 114 Filed 04/02/20 Page 3 of 4



 Page 76, line 9                                   Page 76, line 17
 Page 78, line 23                                  Page 79, line 12
 Page 80, line 7                                   Page 80, line 22
 Page 81, line 8                                   Page 82, line 13
 Page 82, line 19                                  Page 84, line 20
 Page 85, line 6                                   Page 85, line 12
 Page 85, line 20                                  Page 88, line 3
 Page 89, line 11                                  Page 91, line 4
 Page 91, line 5                                   Page 93, line 6
 Page 96, line 16                                  Page 99, line 7
 Page 100, line 4                                  Page 101, line 3
 Page 101, line 11                                 Page 104, line 16
 Page 105, line 4                                  Page 107, line 1
 Page 108, line 6                                  Page 113, line 19
 Page 114, line 10                                 Page 120, line 9
 Page 122, line 1                                  Page 122, line 11
 Page 123, line 12                                 Page 124, line 17
 Page 130, line 10                                 Page 130, line 23
 Page 131, line 19                                 Page 132, line 21
 Page 138, line 1                                  Page 138, line 15



       Respectfully submitted this 2d day of April, 2020.

                                                     /s/ Algert S. Agricola, Jr. (AGR001)

                                                     /s/ Barbara H. Agricola (AGR004)
                                                     Attorneys for Plaintiff Alexandria Quinn


OF COUNSEL:
AGRICOLA LAW, LLC
127 South 8th Street
Opelika, Alabama 36804
Telephone: 334.759.7557
Facsimile: 334.759.7558
al@agricolalaw.com
barbara@agricolalaw.com
www.agricolalaw.com




                                               3
      Case 3:14-cv-01033-ALB-SMD Document 114 Filed 04/02/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by using the CM/ECF
filing system, and/or United States mail, first class postage pre-paid, and/or via electronic mail on
this 2d day of April, 2020 on all counsel of record.


                                                              /s/ Algert S. Agricola, Jr.
                                                              OF COUNSEL




                                                 4
